Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 6 are objected to because of the following informalities: “a solid content” should be “the solid content” since the solid content of the hard coating composition has antecedent basis within claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires a hard coating film comprising a hard coating layer, whereby the hard coating layer “comprises a fluorine-based UV-curable-functional-group-containing compound, a conductive polymer and a solvent”. Issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. See MPEP 2163(I)(A) and 2163.03(V). In the present case, the claim requires a “hard coating layer” that comprises un-cured materials (see UV-curable compound) and solvent. However, the specification describes the hard coating layer being created by providing a coating composition comprising fluorine-based UV-curable-functional-group-containing compound, a conductive polymer and a solvent, applying the coating composition to a surface, removing the solvent via evaporation, and then curing the layer (¶ 71, 75, Examples). There is insufficient evidence of record to establish Applicant was in possession of a hard coating layer comprising uncured fluorine compound and solvent. Therefore, claim 1 fails to comply with the written description requirement. 
As claims 2-13 depend from claim 1, they are rejected for the same issue discussed above. It is suggested Applicant explore the use of product-by-process language (e.g. “formed from a hard coating composition comprising…) to resolve the above issue. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the hard coating layer does not comprise inorganic fine particles”. It is unclear to what degree of size or shape characteristic is being required for particles to be “fine” within the context of the claim. The term “fine” in claim 1 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As claims 2-13 depend from claim 1, they are rejected for the same issue discussed above.
Claim 2 refers to “a composition for the hard coating layer”. It is unclear whether this is referring to the hard coating layer itself, the “hard coating composition” of claim 1, or neither of these. It is unclear what relationship the composition of claim 2 has with respect to the hard coating layer of claim 1. In the interest of compact prosecution, “a composition” is construed as referring to the “hard coating composition” of claim 1.
As claims 4 and 7 depend from claim 2, they are rejected for the same issue discussed above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 recites “wherein the solid content of the conductive polymer is 0.05 to 5 wt% based on a total of 100 wt% of a solid content of the hard coating composition”. The limitation is already present within claim 1. Therefore, claim 6 fails to further limit the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR2012-0115883A). As the cited KR publication is in a non-English language, a machine-translated version of the publication will be cited to. Also referred to is a written translation of ¶ 66-76 and 91 of Kim.
Regarding Claims 1, 2, 5, and 6, Kim teaches UV-curable hardcoats formed from coating compositions comprising fluorine-based UV-curable-functional-group-containing compound, conducting polymer, and solvent (Abstract). Kim teaches an embodiment in Example 1 where coating is obtained from coating composition comprising 25 wt% of multi-functional acrylate, 1.5 wt% of fluorine-based UV-curable-functional-group-containing compound, 20 wt% of a conductive polymer solution with a solids content of 1.3 wt%, 3.5 wt% of photoinitiator (Irgacure 184), and 50 wt% solvent (¶ 66, Page 10), equivalent to (20 * 0.013) / [25+1.5+3.5+(20 * 0.013)] = 0.86 wt% of conductive polymer and 1.5 / [25+1.5+3.5+(20 * 0.013)] = 5.0 wt% of fluorine-based UV-curable-functional-group-containing compound. The composition is coated/cured onto a substrate (Page 10). Inorganic fine particles are not used. While not describing the surface roughness characteristics of the resulting hardcoats, it is noted nonetheless the hardcoats of Kim are derived from coating compositions comprising substantially the same materials and concentrations as taught within the specification. Therefore, the hardcoats of Kim are seen to necessarily exhibit the surface roughness characteristics claimed in the absence of evidence to the contrary. 
Regarding Claims 4 and 7, the composition of Kim comprises 10 wt% of dipentaerythritol hexaacrylate (¶ 66), construed as dendritic acrylate. 
Regarding Claims 8 and 9, Kim teaches water contact angle of 105 degrees (¶ 91). While not describing the water contact angle characteristics of the resulting hardcoats according to the conditions of the claims, it is noted nonetheless the hardcoats of Kim are derived from coating compositions comprising substantially the same materials and concentrations as taught within the specification. Therefore, the hardcoats of Kim are seen to necessarily exhibit the water contact angles claimed in the absence of evidence to the contrary.
Regarding Claims 10 and 11, Kim teaches UV-curable hardcoats formed from coating compositions comprising fluorine-based UV-curable-functional-group-containing compound, conducting polymer, and solvent (Abstract). Kim teaches an embodiment in Comparative Example 1 where coating is obtained from coating composition comprising 25 wt% of multi-functional acrylate, 1.5 wt% of fluorine-based UV-curable-functional-group-containing compound, 20 wt% of a conductive polymer solution with a solids content of 1.3 wt%, 3.5 wt% of photoinitiator (Irgacure 184), and 50 wt% solvent (¶ 66, 72, Page 10), equivalent to (20 * 0.013) / [25+1.5+3.5+(20 * 0.013)] = 0.86 wt% of conductive polymer and 1.5 / [25+1.5+3.5+(20 * 0.013)] = 5.0 wt% of fluorine-based UV-curable-functional-group-containing compound. The composition is coated/cured onto a substrate (Page 10). Inorganic fine particles are not used. While not describing the surface roughness characteristics of the resulting hardcoats, it is noted nonetheless the hardcoats of Kim are derived from coating compositions comprising substantially the same materials and concentrations as taught within the specification. Therefore, the hardcoats of Kim are seen to necessarily exhibit the surface roughness characteristics claimed in the absence of evidence to the contrary.
The observed surface resistance value is 5E+9 Ω/square (¶ 91). While not describing the surface resistance of the resulting hardcoat as measured according to the conditions of the claims, it is noted nonetheless the hardcoat of Kim are derived from coating compositions comprising substantially the same materials and concentrations as taught within the specification. Therefore, the hardcoat of Kim are seen to necessarily exhibit the surface resistance values claimed in the absence of evidence to the contrary.
Regarding Claim 12, Kim teaches transparent panels for mobile devices (Page 5), construed as a window. 
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR2012-0115883A) as evidenced by Xia (ACS Appl. Mater. Interfaces, 2012, 4, 4131-4140). As the cited KR publication is in a non-English language, a machine-translated version of the publication will be cited to. Also referred to is a written translation of ¶ 66-76 and 91 of Kim.
The discussion regarding Kim within ¶ 19-24 is incorporated herein by reference.
Regarding Claim 3, Kim teaches an embodiment in Example 1 where coating is obtained from coating composition comprising 25 wt% of multi-functional acrylate, 1.5 wt% of fluorine-based UV-curable-functional-group-containing compound, 20 wt% of a PEDOT:PSS conductive polymer solution with a solids content of 1.3 wt% (Clevios PH), 3.5 wt% of photoinitiator (Irgacure 184), and 50 wt% solvent (¶ 66, Page 10). PEDOT is poly(3,4-ethylene ethylenedioxythiophene), which is construed as thiophene based polymer. As evidenced by Xia, the weight ratio between PSS:PEDOT is 2.5:1 (section 2.1). Therefore, the composition comprises (20 * 0.013 * (1 / 3.5)) / [25+1.5+3.5+(20 * 0.013)] = 0.25 wt% of thiophene based polymer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US 2015/0022889 A1) in view of Kim (KR2012-0115883A). As the cited KR publication is in a non-English language, a machine-translated version of the publication will be cited to. Also referred to is a written translation of ¶ 66-76 and 91 of Kim.
Regarding Claim 13, Amano teaches image display devices comprising protection sheet “14” (“window”) and display panel, whereby electrostatic capacity panel (“touch sensor”), and polarizing plate is between protection sheet and display panel (Abstract; Figures 1-3; ¶ 51-52). The transparent protection plate can hard coating in order to prevent scratching (¶ 47). Amano differs from the subject matter claimed in that a particular protection plate composition is not described. 
 Kim teaches transparent scratch resistance hard coating layers (Abstract) suitable for use within display devices (Page 5). Kim teaches the compositions are inexpensive and procure excellent transparency, scratch resistance, antistatic, and staining resistance characteristics (Page 5). It would have been obvious to one of ordinary skill in the art to utilize the compositions of Kim within the display devices of Amano because such compositions are inexpensive and procure excellent transparency, scratch resistance, antistatic, and staining resistance characteristics as taught by Kim. 
Kim teaches UV-curable hardcoats formed from coating compositions comprising fluorine-based UV-curable-functional-group-containing compound, conducting polymer, and solvent (Abstract). Kim teaches an embodiment in Example 1 where coating is obtained from coating composition comprising 25 wt% of multi-functional acrylate, 1.5 wt% of fluorine-based UV-curable-functional-group-containing compound, 20 wt% of a conductive polymer solution with a solids content of 1.3 wt%, 3.5 wt% of photoinitiator (Irgacure 184), and 50 wt% solvent (¶ 66, Page 10), equivalent to (20 * 0.013) / [25+1.5+3.5+(20 * 0.013)] = 0.86 wt% of conductive polymer and 1.5 / [25+1.5+3.5+(20 * 0.013)] = 5.0 wt% of fluorine-based UV-curable-functional-group-containing compound. The composition is coated/cured onto a substrate (Page 10). Inorganic fine particles are not used. While not describing the surface roughness characteristics of the resulting hardcoats, it is noted nonetheless the hardcoats of Kim are derived from coating compositions comprising substantially the same materials and concentrations as taught within the specification. Therefore, the hardcoats of Kim are seen to necessarily exhibit the surface roughness characteristics claimed in the absence of evidence to the contrary.
Claim(s) 1, 2, 4-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR2012-0115883A) in view of Jang (US 2018/0364396 A1). As the cited KR publication is in a non-English language, a machine-translated version of the publication will be cited to. Also referred to is a written translation of ¶ 66-76 and 91 of Kim.
Regarding Claims 1, 2, 5, and 6, Kim teaches UV-curable hardcoats formed from coating compositions comprising fluorine-based UV-curable-functional-group-containing compound, conducting polymer, and solvent (Abstract). Kim teaches an embodiment in Example 1 where coating is obtained from coating composition comprising 25 wt% of multi-functional acrylate, 1.5 wt% of fluorine-based UV-curable-functional-group-containing compound, 20 wt% of a conductive polymer solution with a solids content of 1.3 wt%, 3.5 wt% of photoinitiator (Irgacure 184), and 50 wt% solvent (¶ 66, Page 10), equivalent to (20 * 0.013) / [25+1.5+3.5+(20 * 0.013)] = 0.86 wt% of conductive polymer and 1.5 / [25+1.5+3.5+(20 * 0.013)] = 5.0 wt% of fluorine-based UV-curable-functional-group-containing compound. The composition is coated/cured onto a substrate (Page 10). Inorganic fine particles are not used. 
To the extent that Kim fails to describe compositions exhibiting the surface roughness feature of the claims, Jang describes hard coating layers with average roughness of 1.2 nm or less (Abstract) formed by adjusting cure conditions such as irradiation amount/intensity or flow rate of nitrogen (¶ 25-26; Examples). The roughness obtained provides enhanced scratch resistance and antifouling characteristics (¶ 165-167). It would have been obvious to one of ordinary skill in the art to create hard coat layers with average roughness of 1.2 nm or less using the protocols of Jang within the compositions of Kim because doing so would provide enhanced scratch resistance and antifouling characteristics as taught by Jang. The disclosed roughness range of Jang overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Jang suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Jang. See MPEP 2123.
Regarding Claims 4 and 7, the composition of Kim comprises 10 wt% of dipentaerythritol hexaacrylate (¶ 66), construed as dendritic acrylate. 
Regarding Claims 8 and 9, Kim teaches water contact angle of 105 degrees (¶ 91). While not describing the water contact angle characteristics of the resulting hardcoats according to the conditions of the claims, it is noted nonetheless the hardcoats of Kim are derived from coating compositions comprising substantially the same materials and concentrations as taught within the specification. Therefore, the hardcoats of Kim are seen to necessarily exhibit the water contact angles claimed in the absence of evidence to the contrary.
Regarding Claim 12, Kim teaches transparent panels for mobile devices (Page 5), construed as a window.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR2012-0115883A) in view of Jang (US 2018/0364396 A1) as evidenced by Xia (ACS Appl. Mater. Interfaces, 2012, 4, 4131-4140). As the cited KR publication is in a non-English language, a machine-translated version of the publication will be cited to. Also referred to is a written translation of ¶ 66-76 and 91 of Kim.
The discussion regarding Kim and Jang within ¶ 36-40 is incorporated herein by reference.
Regarding Claim 3, Kim teaches an embodiment in Example 1 where coating is obtained from coating composition comprising 25 wt% of multi-functional acrylate, 1.5 wt% of fluorine-based UV-curable-functional-group-containing compound, 20 wt% of a PEDOT:PSS conductive polymer solution with a solids content of 1.3 wt% (Clevios PH), 3.5 wt% of photoinitiator (Irgacure 184), and 50 wt% solvent (¶ 66, Page 10). PEDOT is poly(3,4-ethylene ethylenedioxythiophene), which is construed as thiophene based polymer. As evidenced by Xia, the weight ratio between PSS:PEDOT is 2.5:1 (section 2.1). Therefore, the composition comprises (20 * 0.013 * (1 / 3.5)) / [25+1.5+3.5+(20 * 0.013)] = 0.25 wt% of thiophene based polymer. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US 2015/0022889 A1) in view of Kim (KR2012-0115883A) and Jang (US 2018/0364396 A1). As the cited KR publication is in a non-English language, a machine-translated version of the publication will be cited to. Also referred to is a written translation of ¶ 66-76 and 91 of Kim.
Regarding Claim 13, Amano teaches image display devices comprising protection sheet “14” (“window”) and display panel, whereby electrostatic capacity panel (“touch sensor”), and polarizing plate is between protection sheet and display panel (Abstract; Figures 1-3; ¶ 51-52). The transparent protection plate can hard coating in order to prevent scratching (¶ 47). Amano differs from the subject matter claimed in that a particular protection plate composition is not described. 
 Kim teaches transparent scratch resistance hard coating layers (Abstract) suitable for use within display devices (Page 5). Kim teaches the compositions are inexpensive and procure excellent transparency, scratch resistance, antistatic, and staining resistance characteristics (Page 5). It would have been obvious to one of ordinary skill in the art to utilize the compositions of Kim within the display devices of Amano because such compositions are inexpensive and procure excellent transparency, scratch resistance, antistatic, and staining resistance characteristics as taught by Kim. 
Kim teaches UV-curable hardcoats formed from coating compositions comprising fluorine-based UV-curable-functional-group-containing compound, conducting polymer, and solvent (Abstract). Kim teaches an embodiment in Example 1 where coating is obtained from coating composition comprising 25 wt% of multi-functional acrylate, 1.5 wt% of fluorine-based UV-curable-functional-group-containing compound, 20 wt% of a conductive polymer solution with a solids content of 1.3 wt%, 3.5 wt% of photoinitiator (Irgacure 184), and 50 wt% solvent (¶ 66, Page 10), equivalent to (20 * 0.013) / [25+1.5+3.5+(20 * 0.013)] = 0.86 wt% of conductive polymer and 1.5 / [25+1.5+3.5+(20 * 0.013)] = 5.0 wt% of fluorine-based UV-curable-functional-group-containing compound. The composition is coated/cured onto a substrate (Page 10). Inorganic fine particles are not used.
To the extent that Kim fails to describe compositions exhibiting the surface roughness feature of the claims, Jang describes hard coating layers with average roughness of 1.2 nm or less (Abstract) formed by adjusting cure conditions such as irradiation amount/intensity or flow rate of nitrogen (¶ 25-26; Examples). The roughness obtained provides enhanced scratch resistance and antifouling characteristics (¶ 165-167). It would have been obvious to one of ordinary skill in the art to create hard coat layers with average roughness of 1.2 nm or less using the protocols of Jang within the compositions of Kim because doing so would provide enhanced scratch resistance and antifouling characteristics as taught by Jang. The disclosed roughness range of Jang overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Jang suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Jang. See MPEP 2123.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-13 of copending Application No. 17/036,125. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the ‘125 claims are directed toward a hard coat film with fluorine-based UV curable-functional-group-containing compound, dendritic acrylate, thiophene-containing conductive polymer, and solvent (Claim 1). No inorganic particles are required. While not describing the roughness characteristics instantly claimed, there is no apparent difference in structure between the compositions claimed and those set forth within the ‘125 claims. Accordingly, such features are seen to be necessarily present in the absence of evidence to the contrary. The remaining limitations of the claims are found within the claims of the ‘125 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764